DISMISS and Opinion Filed August 7, 2014




                                        S    In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                     No. 05-14-00796-CV

                        ALLIANCE/AFT, Appellant
                                    V.
  DALLAS INDEPENDENT SCHOOL DISTRICT, ERIC COWAN, IN HIS OFFICIAL
 CAPACITY, LEW BLACKBURN, IN HIS OFFICIAL CAPACITY, CARLA RANGER,
  IN HER OFFICIAL CAPACITY, DAN MICCICHE, IN HIS OFFICIAL CAPACITY,
      ELIZABETH JONES, IN HER OFFICIAL CAPACITY, MIKE MORATH,
 IN HIS OFFICIAL CAPACITY, NANCY BINGHAM, IN HER OFFICIAL CAPACITY,
              MIGUEL SOLIS, IN HIS OFFICIAL CAPACITY, AND
        BERNADETTE NUTALL, IN HER OFFICIAL CAPACITY, Appellees

                      On Appeal from the 193rd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-14-06281

                            MEMORANDUM OPINION
                       Before Justices Moseley, O’Neill, and FitzGerald
                                Opinion by Justice FitzGerald
       Before the Court is appellant’s motion to dismiss the appeal. Appellant has informed the

Court that it no longer wishes to pursue the appeal. Accordingly, we grant appellant’s motion

and dismiss the appeal. See TEX. R. APP. P. 42.1(a)(1).




140796F.P05
                                                  /Kerry P. FitzGerald/
                                                  KERRY P. FITZGERALD
                                                  JUSTICE
                                      S
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                     JUDGMENT

ALLIANCE/AFT, Appellant                           On Appeal from the 193rd Judicial District
                                                  Court, Dallas County, Texas.
No. 05-14-00796-CV   V.                           Trial Court Cause No. DC-14-06281.
DALLAS INDEPENDENT SCHOOL                         Opinion delivered by Justice FitzGerald.
DISTRICT, ERIC COWAN, IN HIS                      Justices Moseley and O’Neill, participating.
OFFICIAL CAPACITY, LEW
BLACKBURN, IN HIS OFFICIAL
CAPACITY, CARLA RANGER, IN HER
OFFICIAL CAPACITY, DAN MICCICHE,
IN HIS OFFICIAL CAPACITY,
ELIZABETH JONES, IN HER OFFICIAL
CAPACITY, MIKE MORATH, IN HIS
OFFICIAL CAPACITY, NANCY
BINGHAM, IN HER OFFICIAL
CAPACITY, MIGUEL SOLIS, IN HIS
OFFICIAL CAPACITY, AND
BERNADETTE NUTALL, IN HER
OFFICIAL CAPACITY, Appellees

      In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

      It is ORDERED that appellees, DALLAS INDEPENDENT SCHOOL DISTRICT, ERIC
COWAN, IN HIS OFFICIAL CAPACITY, LEW BLACKBURN, IN HIS OFFICIAL
CAPACITY, CARLA RANGER, IN HER OFFICIAL CAPACITY, DAN MICCICHE, IN HIS
OFFICIAL CAPACITY, ELIZABETH JONES, IN HER OFFICIAL CAPACITY, MIKE
MORATH, IN HIS OFFICIAL CAPACITY, NANCY BINGHAM, IN HER OFFICIAL
CAPACITY, MIGUEL SOLIS, IN HIS OFFICIAL CAPACITY, AND BERNADETTE
NUTALL, IN HER OFFICIAL CAPACITY, recover their costs of this appeal from appellant,
ALLIANCE/AFT.


Judgment entered August 7, 2014

                                            –2–